Appeal by the defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered August 24, 1987, convicting him of criminal possession of a controlled substance in the second degree, upon his *468plea of guilty, and imposing sentence. By decision and order dated November 21, 1988, this court held the appeal in abeyance and remitted the matter to the Supreme Court, Kings County, to hear and report on the defendant’s motion to withdraw his guilty plea insofar as it related to the alleged ineffectiveness of trial counsel based on the failure to raise a speedy trial claim (People v Ferguson, 144 AD2d 579). After a hearing on that issue, the Supreme Court, Kings County (Maraño, J.), submitted its report to this court.
Ordered that the judgment is affirmed.
Based upon our review of the hearing transcript, we conclude that the defendant’s motion to withdraw his guilty plea was properly denied. Although the defendant argues that he was deprived of the effective assistance of counsel due to the defense counsel’s failure to raise a speedy trial claim on his behalf, the record demonstrates that that claim was without merit. Despite the defendant’s allegations to the contrary, the credible evidence adduced at the hearing reflects that the prosecution first became aware of the defendant’s presence in the Raybrook Federal prison in October 1986 and that thereafter, the prosecution moved expeditiously in prosecuting the instant charges against the defendant. In view thereof, we conclude that the defendant’s right to a speedy trial was not violated (see, CPL 30.30 [4] [e]; People v Leftwich, 126 AD2d 748) and that, accordingly, the defendant was not deprived of the effective assistance of counsel. Mollen, P. J., Bracken, Brown and Kunzeman, JJ., concur.